DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/08/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2008-047056A on pages 1 and 2 of the specification.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Mitsumi (JP-2008-004705) is related to circuit(s) covering a light-emitting diode driving circuit consists of a reference current section 32 for generating a reference current; and current output sections 44 of a plurality of channels for ON/OFF controlling a plurality of systems of switches to generate a plurality of systems of driving currents proportional to the reference current, and supplying the generated currents to the light-emitting diode. In the driving circuit, a power source Vdd1 of the reference current section is separated from a power source Vdd2 of the current output section of each of the channels.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: First Management Unit, Second Management Unit, Control Unit and the Operation Unit in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
First Management Unit is read by the Examiner as being item 114 of Fig. 1B, in which is a storage 114 that stores account information that is controlled by a control program loaded by the CPU 111, ¶0032 of Specification.
Second Management Unit is also read by the Examiner as being item 114 of Fig. 1B, which is the storage 114 that stores setting information that is controlled by the control program loaded by the CPU 111, ¶0035 of Specification.
Control Unit is read by the Examiner as being item 110 of Fig. 1B, controlled by the CPU 111, ¶0031 of Specification.
Operation Unit is read by the Examiner as being item 116, in which is part of a display unit such a touch panel and hardware keys, ¶0035 of Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (U.S PreGrant Publication No. 2016/0094728 A1, hereinafter 'Saito').

With respect to claim 1, Saito teaches an information processing apparatus (e.g.,  a Multifunctional Device 10/service providing server 100/110, Fig. 1) including a first management unit configured to manage account information of a cloud service (e.g., configured to achieve profile(s) from a cloud (e.g., cloud server), ¶0038), and a second management unit configured to manage setting information on a function of a shortcut (e.g., also achieve setting on multiple function(s) to be executed for a shortcut, Fig. 2, ¶0030, ¶0033, ¶0048), the information processing apparatus comprising: a control unit (e.g., control unit 22, Fig. 1) configured to change, in a case where the account information is changed and a shortcut using the account information is present, the setting information of the shortcut (e.g., under interpretation, in a case when the profile is changed “by selecting” and shortcut is present (shown in 408), the setting of the shortcut is changed, Fig. 8, ¶0063, ¶0161).  

With respect to claim 2, Saito teaches the information processing apparatus according to claim 1. further comprising an operation unit configured to display, in a case where the account information is changed and a plurality of shortcuts using the account information is present, a list of the plurality of shortcuts on a screen in a selectable manner, wherein the control unit changes setting information of a shortcut selected by a user (e.g., an implementation of using a plurality of shortcuts is required in order to select a shortcut desired by the user, ¶0051, ¶0064).  

With respect to claim 3, Saito teaches the information processing apparatus according to claim 2, wherein the control unit deletes setting information on a function of a shortcut not selected on the screen from the second management unit (Under interpretation [Wingdings font/0xE0] wherein cancels the setting on a function of a shortcut not set (OFF), ¶0063 - ¶0066).

With respect to claim 5, Saito teaches the information processing apparatus according to claim 1, wherein the control unit displays a setting screen with regard to a function of the shortcut using the account information on an operation unit in the case where the account information is changed (Fig. 8 – any function can be selected upon selecting profile).

With respect to claim 6, Saito teaches the information processing apparatus according to claim 5, wherein the function of the shortcut is a function of transmitting data to a cloud server (e.g., scan upload, ¶0030).

With respect to claim 10, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 11, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

Allowable Subject Matter

Claims 4 and 7 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, none of the cited references teaches the information processing apparatus according to claim 1, wherein, in a case where change of the account information is only a change of a password, the control unit changes setting information on a function of a shortcut using the account information, without displaying a list of shortcuts in a screen.  

With respect to claim 7, none of the cited references teaches the information processing apparatus according to claim 2, wherein, in a case where change of account information of a cloud service is detected when a function of a shortcut using the account information of the cloud service is executed, the control unit displays a screen for notification on the operation unit.  

With respect to claims 8 and 9, these are also objected because these depend on claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674